FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARCO DURAN-RAMIREZ,                            No. 07-73458

               Petitioner,                       Agency No. A077-356-995

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Marco Duran-Ramirez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
for abuse of discretion the denial of a motion to reopen, Singh v. Gonzales, 491
F.3d 1090, 1095 (9th Cir. 2007), and we deny the petition for review.

       The BIA acted within its discretion in denying Duran-Ramirez’s motion to

reopen as untimely because it was not filed within 90 days of the BIA’s final

decision on his underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Duran-Ramirez

failed to establish that he acted with the due diligence required for equitable

tolling, see Singh, 491 F.3d at 1096-97.

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                      07-73458